   Case: 4:21-cv-00042-DDN Doc. #: 7 Filed: 02/09/21 Page: 1 of 3 PageID #: 30




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

KENNETH BRAMLETT,                              )
                                               )
           Petitioner,                         )
                                               )
               v.                              )              No. 4:21-CV-00042-DDN
                                               )
TROY STEELE,                                   )
                                               )
           Respondent.                         )

                                MEMORANDUM AND ORDER

       Petitioner Kenneth Bramlett (reg. no. 1087573), an inmate at the Eastern Reception

Diagnostic and Correctional Center, seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

ECF No. 1. Having carefully reviewed the petition, the Court will dismiss this case because it is

not yet ripe for review.

       On January 27, 2020, petitioner was charged with one count of kidnapping in the first

degree in violation of Mo. Rev. Stat. § 558.011; six counts of sodomy in the first degree in violation

of Mo. Rev. Stat. § 566.030; one count of promoting prostitution in the first degree in violation of

Mo. Rev. Stat. § 558.011.1(2); one count of trafficking for the purpose of sexual exploitation in

violation of Mo. Rev. Stat. §§ 558.011 and 560.011; and two counts of domestic assault in the

second degree in violation of Mo. Rev. Stat. § 558.002 and 558.011. See State v. Bramlett, Case

No. 20SO-CR00093 (33rd Judicial Circuit, Scott County Court).

       Petitioner states the above charges were a violation of his conditions of parole and he has

since been “held in prison on a no bond order.” Petitioner claims he has yet to have a preliminary

hearing because it has been continued six times as a result of the coronavirus pandemic. Petitioner


                                                   -1-
   Case: 4:21-cv-00042-DDN Doc. #: 7 Filed: 02/09/21 Page: 2 of 3 PageID #: 31




appears to challenge his detainment without a hearing as well as the future possibility of the

revocation of his parole due to “false names” on the warrant.

        Rule 4 of the Rules Governing § 2254 Cases in the United States District Courts provides

that a district court shall summarily dismiss a § 2254 petition if it plainly appears that the petitioner

is not entitled to relief. The instant habeas petition will be summarily dismissed because it is not

ripe for review and petitioner has yet to exhaust his administrative remedies.

        Petitioner cannot challenge his parole revocation with this Court because it is not yet

certain his parole will be revoked as his underlying criminal case is still pending before the

Missouri circuit court. Although petitioner has yet to appear for a preliminary hearing, the

Constitution permits the State of Missouri to issue a parole warrant and detainer without a hearing.

See Moody v. Daggett, 429 U.S. 78, 87-88 (1976) (prisoner facing a detainer has no right to a

speedy preliminary hearing; rather, he only has the right to one full hearing).

        If petitioner’s parole is revoked in the future, and after he exhausts his adequate remedies,

he may then invoke federal habeas corpus jurisdiction. See Braden v. 30th Jud. Cir. Ct. of Ky, 410

U.S. 484 (1973). A Missouri prisoner must exhaust his state court remedies by challenging his

parole decision via one of these three avenues provided by Missouri law: (1) by bringing a

declaratory action against the Board, (2) by filing a state petition for habeas corpus, or (3) by filing

a petition for writ of mandamus. Wayne v. Missouri Bd. of Prob. and Parole, 83 F.3d 994, 996-

97 (8th Cir. 1996).

        Accordingly,

        IT IS HEREBY ORDERED that petitioner’s petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254 is DISMISSED without prejudice.


                                                  -2-
  Case: 4:21-cv-00042-DDN Doc. #: 7 Filed: 02/09/21 Page: 3 of 3 PageID #: 32




       IT IS FURTHER ORDERED that the Court will not issue a certificate of appealability.

       An Order of Dismissal shall accompany this Memorandum and Order.




                                             E. RICHARD WEBBER
                                             UNITED STATES DISTRICT JUDGE


Dated this 9th day of February, 2021.




                                            -3-
